           Case 1:19-cv-00248-JLT Document 24 Filed 11/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID MALDONADO URRABAZO, SR., )                  Case No.: 1:19-cv-00248 JLT
                                      )
12                Plaintiff,          )                ORDER AWARDING ATTORNEY’S FEES
                                      )                PURSUANT TO THE EQUAL ACCESS TO
13        v.                          )                JUSTICE ACT
                                      )
14   ANDREW SAUL,                     )                (Doc. 23)
     Commissioner of Social Security, )
15                                    )
                  Defendant.          )
16                                    )
17          David Maldonado Urrabazo, Sr., and Andrew Saul, Commissioner of Social Security, stipulated
18   for the payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
19   (Doc. 23) Subject to the terms of the stipulation, the Court ORDERS:
20          1.      Plaintiff’s request for fees (Doc. 23) is GRANTED; and
21          2.      Fees in the total amount of $4,200.00 are AWARDED to Plaintiff, David Maldonado
22                  Urrabazo, Sr.
23
24   IT IS SO ORDERED.
25
        Dated:     November 21, 2020                          /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
